Name: Commission Implementing Regulation (EU) NoÃ 934/2013 of 27Ã September 2013 amending Implementing Regulation (EU) NoÃ 914/2013 establishing budgetary ceilings for 2013 applicable to certain direct support schemes provided for in Council Regulation (EC) NoÃ 73/2009
 Type: Implementing Regulation
 Subject Matter: economic policy;  cooperation policy;  budget;  agricultural policy;  economic geography
 Date Published: nan

 28.9.2013 EN Official Journal of the European Union L 257/4 COMMISSION IMPLEMENTING REGULATION (EU) No 934/2013 of 27 September 2013 amending Implementing Regulation (EU) No 914/2013 establishing budgetary ceilings for 2013 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the first subparagraph of Article 51(2), the first subparagraph of Article 69(3) and Article 142(c) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 914/2013 (2) established the budgetary ceilings for 2013 which apply to certain direct support schemes provided for in Regulation (EC) No 73/2009. (2) Greece has made use of the option provided for in Article 69(1) of Regulation (EC) No 73/2009 during the years 2010, 2011 and 2012. A budgetary ceiling for the specific support referred to in Chapter 5 of Title III of Regulation (EC) No 73/2009 has been established for each of those years accordingly. (3) In July 2012, Greece has decided to also make use of the option provided for in Article 69(1) of Regulation (EC) No 73/2009 for the year 2013. However, due to a misunderstanding concerning the notification of such decision, the amounts to be fixed for the purpose of the budgetary ceiling for 2013 have not been included in Implementing Regulation (EU) No 914/2013. (4) Given that Greece decided to continue implementing the specific support in calendar year 2013 without any change in the amounts notified by Greece for financing the support measures concerned as they were implemented in the year 2012, the budgetary ceiling should be fixed for that year. (5) For the sake of clarity, the ceiling resulting from the amounts allocated by Greece for the measures concerned in 2013 should be published. (6) Commission Implementing Regulation (EU) No 929/2013 (3) amended the national ceilings for 2013 determined in Annex VIII to Regulation (EC) No 73/2009 as regards Luxembourg and Malta. Annex V to Implementing Regulation (EU) No 914/2013 should be amended accordingly. (7) In accordance with the sixth subparagraph of Article 51(1) of Regulation (EC) No 73/2009, Croatia notified the Commission of its decision to use a certain percentage of the ceilings fixed in Articles 104(4) and 112(5) of that Regulation for the sheep and goats payments and the beef and veal payments respectively. Therefore, the relevant budgetary ceilings for the sheep and goat premium, the sheep and goat supplementary premium and the suckler cow premium should be established. (8) In accordance with Article 69(1) of Regulation (EC) No 73/2009, Croatia decided before the date of its accession to use the specific support provided for in Article 68(1)(a)(ii) of that Regulation in the dairy sector and communicated its decision to the Commission. The decision is in compliance with the limit set in Article 69(4) of Regulation (EC) No 73/2009. The relevant ceiling should be established by the Commission. (9) Croatia applies the single payment scheme provided for under Title III of Regulation (EC) No 73/2009. For the sake of clarity, the budgetary ceiling for the single payment scheme for Croatia, resulting from the deduction of the ceilings established for the payments referred to in Articles 52, 53 and 68 of Regulation (EC) No 73/2009 from the ceilings set in Annex VIII to that Regulation, should be published for 2013. (10) Annexes I to V to Implementing Regulation (EU) No 914/2013 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annexes I to V to Implementing Regulation (EU) No 914/2013 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Implementing Regulation (EU) No 914/2013 of 23 September 2013 establishing budgetary ceilings for 2013 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 (OJ L 252, 24.9.2013, p. 14). (3) Commission Implementing Regulation (EU) No 929/2013 of 26 September 2013 amending Annex VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy (OJ L 255, 27.9.2013, p. 5). ANNEX Annexes I to V to Implementing Regulation (EU) No 914/2013 are replaced by the following: ANNEX I Budgetary ceilings for direct payments to be granted in accordance with Articles 52, 53 and 54 of Regulation (EC) No 73/2009 2013 calendar year (thousand EUR) BE ES FR HR AT PT FI Sheep and goat premium 1 192 21 892 600 Sheep and goat supplementary premium 117 7 184 200 Suckler cow premium 77 565 261 153 525 622 2 948 70 578 78 695 Additional suckler cow premium 19 389 26 000 99 9 462 ANNEX II Budgetary ceilings for the specific support provided for in Article 68(1) of Regulation (EC) No 73/2009 2013 calendar year Member State (thousand EUR) Belgium 8 600 Bulgaria 28 500 Czech Republic 31 826 Denmark 40 975 Estonia 1 253 Ireland 25 000 Greece 108 000 Spain 248 054 France 478 600 Croatia 4 660 Italy 321 950 Latvia 5 130 Lithuania 13 304 Hungary 131 898 Netherlands 38 900 Austria 13 900 Poland 106 558 Portugal 34 111 Romania 44 257 Slovenia 14 424 Slovakia 13 500 Finland 57 055 Sweden 3 469 United Kingdom 29 800 Amounts notified by the Member States to grant the support referred to in point (c) of Article 68(1) which are included in the single payment scheme ceiling (thousand EUR). Greece: 30 000 Slovenia: 5 800 ANNEX III Budgetary ceilings for the support provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 2013 calendar year Member State (thousand EUR) Belgium 4 461 Bulgaria 28 500 Czech Republic 31 826 Denmark 17 075 Estonia 1 253 Ireland 25 000 Greece 78 000 Spain 179 954 France 297 600 Croatia 4 660 Italy 152 950 Latvia 5 130 Lithuania 13 304 Hungary 46 164 Netherlands 31 420 Austria 13 900 Poland 106 558 Portugal 21 210 Romania 44 257 Slovenia 8 624 Slovakia 13 500 Finland 57 055 Sweden 3 469 United Kingdom 29 800 ANNEX IV Amounts to be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided in Article 68(1) of that Regulation 2013 calendar year Member State (thousand EUR) Belgium 8 600 Denmark 23 250 Ireland 23 900 Greece 70 000 Spain 144 390 France 84 000 Italy 144 900 Netherlands 31 700 Austria 11 900 Portugal 21 700 Slovenia 5 800 Finland 6 190 ANNEX V Budgetary ceilings for the single payment scheme 2013 calendar year Member State (thousand EUR) Belgium 517 901 Denmark 1 031 277 Germany 5 852 938 Ireland 1 339 769 Greece 2 225 227 Spain 4 913 824 France 7 607 272 Croatia 86 007 Italy 4 202 935 Luxembourg 37 672 Malta 5 504 Netherlands 890 551 Austria 679 111 Portugal 476 907 Slovenia 141 450 Finland 518 883 Sweden 767 437 United Kingdom 3 958 242